Citation Nr: 1403166	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to July 2003.  He served in the Army National Guard in Indiana from March 1966 to October 1981 and with the Army National Guard in Texas from November 1981 to January 2006 with verified periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO).  In April 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

The Board previously remanded the claim on appeal in December 2011 and February 2013.  In the February 2013, the Board also remanded claims for service connection for bilateral hearing loss and tinnitus.  In an August 2013 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and tinnitus, representing a full grant of the benefit sought with respect to these claims.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Remand is required to request any additional service treatment records and/or service personnel records from the U.S. Army Human Resources Command; to verify any periods of ACDUTRA after September 1989; to obtain outstanding VA treatment records; and to afford the Veteran a VA examination to obtain a medical opinion regarding his claimed hypertension.  The AMC/RO should also associate with the claims file any temporary folders in VA's possession.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records, as referenced in a January 2012 appointment list and referred to during a July 2013 VA examination.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Associate any temporary folders in VA's possession with the claims file.  If no temporary folders exist, the record should be clearly documented.  

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA with the Army National Guard in Texas since September 1989.  

4.  Request any additional service treatment records and/or service personnel records, to include periodic physicals, school examinations, medical history examinations, and reports of clinical evaluations, from the Veteran's National Guard and/or active duty service from the U.S. Army Human Resources Command, The Retired Reserve, 1 Reserve Way, St. Louis, Missouri, 63132-5200.  If appropriate, request these records from the U.S. Army Human Resources Command via the National Personnel Records Center (NPRC).  

All attempts to obtain records as well as any responses received must be documented in the claims file.  

If no additional service records are obtainable, the Veteran and his representative should be notified and the record clearly documented.

5.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his hypertension.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current hypertension began during a period of ACDUTRA or was aggravated beyond its natural progression during a period of active duty or ACDUTRA.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Blood pressure was 136/86 in February 1973.  

* Blood pressure was 138/86 in September 1978.  

* Blood pressure was 140/96 in September 1982.  

* Blood pressure was 146/84 in June 1987.  A physician noted that the Veteran had a single episode of hypertension four years earlier.  

* Blood pressure was 128/86 in May 1991.  

* Blood pressure was 163/100 taken automatically and 138/92 taken manually in August 1991.  

* Blood pressure was 140/88 in September 1991.  

* A December 1991 record documents blood pressure of 152/114.  The assessment included possible hypertension versus "white coat effect."  

* A November 1996 Report of Medical History notes that the Veteran had hypertension and had been on a calcium channel blocker for a year and a half which controlled his blood pressure.  On examination, blood pressure was 120/76 and 150/90, with a parenthetical note reflecting that the Veteran was anxious.  

* Blood pressure was 120/76 in December 1996.  

* In a January 2000 Annual Medical Certificate the Veteran reported that he had high blood pressure.  

* Blood pressure was 148/86 in October 2001.  Hypertension was listed in the summary of defects and diagnoses.  

* The Veteran's DD Form 2766, Adult Preventive and Chronic Care Flowsheet, notes blood pressure of 128/76 in 2002 and lists hypertension as a chronic illness.  This record notes that the Veteran's medications included bisoprolol and prinzide.  

* Blood pressure was 133/77 in November 2002.  

* Blood pressure was 128/76 later in November 2002.  The Veteran's medications included bisoprolol and prinzide.  The assessment included hypertension, well controlled.  

* Blood pressure was 113/71 in February 2003 and 123/80 in April 2003.  

* In a June 2003 Post-Deployment Questionnaire, the Veteran reported that, during his deployment, his health stayed about the same or got better.  

In rendering the requested opinion, the examiner must specifically consider and address the hypertensive blood pressure readings and findings of hypertension in the Veteran's service records.  

The examiner is advised that, at this point in time, the following periods of ACDUTRA are verified in the service records currently associated with the claims file:

*Army National Guard of Indiana: 
* June 19, 1966 to July 3, 1966 
* April 15, 1967 to August 17, 1967 
* August 17, 1968 to August 31, 1968
* August 2, 1969 to August 16, 1969
* August 8, 1970 to August 22, 1970
* July 31, 1971 to August 14, 1971 
* June 8, 1972 to June 24, 1972 
* June 14, 1973 to June 30, 1973 
* July 13, 1974 to July 27, 1974 
* July 10, 1975 to July 26, 1975 
* September 6, 1975 to September 7, 1975
* June 10, 1976 to June 26, 1976 
* July 7, 1977 to July 23, 1977 
* July 26, 1978 to August 13, 1978
* September 9, 1978 to September 10, 1978
* July 5, 1979 to July 21, 1979 
* May 3, 1980 to May 17, 1980 
* June 13, 1981 to June 27, 1981

* Army National Guard of Texas:
* June 6, 1982 to June 20, 1982 
* August 6, 1983 to August 20, 1983 
* June 10, 1984 to June 24, 1984 
* July 31, 1985 to August 17, 1985 
* April 27, 1986 to May 11, 1986 
* June 24, 1987 to July 11, 1987 
* August 6, 1988 to August 20, 1988 
* July 15, 1989 to July 29, 1989 
* August 12, 1989 to August 13, 1989
* September 9, 1989 to September 10, 1989

* The examiner should particularly consider any additional periods of ACDUTRA which are verified on remand.  
 
All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


